 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployeeswithin7daysaftertheRegionalDirector's approval of the stipulation for consentelection agreement. While the Employer-Petitionerdoesnotdeny that the list was filed onSeptember 11, 1966, 4 days after the prescribedfiling time,it contends first that the parties, with theapproval of the Board agent, agreed that the listwould be filed on September 11 at a preelectionconference,and,secondly, that even if theagreementwere not effective, its substantialcompliance withExcelsiorrule is sufficient so as notto warrant the setting aside of the election.Like the Regional Director, we find it unnecessarytodeterminewhether the parties reached anagreement providing for a later filing date. However,unlike the Regional Director, we find nothing in ourDecision inExcelsiorwhich would require the rulestated therein to be mechanically applied. Theprinciple underlying rationale ofExcelsior,requiringthe employer to disclose the names and addresses ofeligible voters to theunion, is to provide the unionwith an opportunity to inform the employees of itspositionso that they, the employees, will be able tovote intelligently. Here, the unit is relatively small;the list was submitted 4 days late; and the Union hadthe list in itspossession for a period of 10 days priorto the election. In these circumstances, we find thatthe Union was afforded sufficient opportunity tocommunicate with employees prior to the electionand therefore that the Employer-Petitioner hassubstantially complied with the requirements of theExcelsiorrule.We shall therefore overrule theUnion's Objection 1.As the tally of ballots shows that the Union has notreceived a majority of the valid votes cast in theelection,andasthechallengedballotsareinsufficientin number toaffect the results of theelection, we shall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIT Is HEREBY CERTIFIED that a majority of thevalid votes have not beencast for Toyand NoveltyWorkers ofAmerica, Local223,AffiliatedwithInternationalUnion of Dolls,Toys,Playthings,Novelties and Allied Productsof U.S.and Canada,AFL-CIO,in the election held herein, and that saidUnion is not the exclusive representative of theemployees in the unit found appropriate within themeaning of Section 9(a) of the National LaborRelations Act, as amended.DecorelCorporation:Reliance-IllinoisCorporation;and Ridgecraft CorporationandUpholsterers InternationalUnion,AFL-CIO,-ActingthroughitsAgentPicture FrameWorkers,MoldingWorkers& Furniture Handlers,Local 18-13.Case13-CA-7047.February 27, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS JENKINSAND ZAGORIAOn July 5, 1966, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin certain unfair labor practices and recommendingthat they cease and desist therefrom and takecertain affirmative action, as set forth in theattachedTrialExaminer's Decision. Thereafter,RespondentsfiledexceptionstotheTrialExaminer's Decision and supporting briefs, and theGeneralCounselfiledcross-exceptionsandsupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the following additions andmodifications.'We agree with the Trial Examiner's findings thatRespondents violated Section 8(a)(5) and (1) of theAct.However, in adopting the Trial Examiner'sfinding ofan 8(a)(5) violation we rely on the followingrationale.For many years Respondents and the Union have'Respondentshaveexcepted to the TrialExaminer'sstatementthat they did not file a brief with him. Apparently as aresultof misunderstanding, Respondents filed the brief intendedfor the T,ial Examinerwith the RegionalDirector who did notforward it to the Trial Examiner. Section 102.42 of the BoardRules andRegulations places on the party desiring to file a briefthe responsibility for filing with the Trial Examiner, with copiesserved on the other parties. Respondents have attached to theirbrief to the Board copies of the brief intended for the TrialExaminer.We have considered both briefs.163 NLRB No. I1 DECOREL CORPORATION147bargained collectively for Respondents'productionand maintenance employees.Collective-bargainingcontractshavebeenbetween"UpholsterersInternational Union,AFL-CIO,acting through itsagent,Picture Frame and Moulding Workers' Union,Local 18-B" and Respondents.Each contractprovided that the agreement was not to becomeeffective until countersignedbya duly authorizedofficer ofthe International. Each contract also hadseparate spaces for signaturesby theInternational"Through its agent" Local 18-13,by the latter'spresident,and by an International officer atPhiladelphia.NegotiationsonbehalfoftheInternationalwerecustomarilyconductedbyofficers and committees of the Local.In early December 1964,thepartiesbegannegotiations for a new collective-bargaining contractto succeed the existing contract which was toterminate on December31, 1964.The negotiationscontinued into February 1965.During negotiations,the parties were informed that a decertificationpetition had been filed by Respondents'employeeson February2, 1965.Nevertheless the negotiatorscontinued their negotiations and reached agree-ment on terms of a new agreement to be submittedto employees for a ratification vote.The employeesratified the terms at a meeting held on February 8,1965.The document embodying the terms of agreementbetween the negotiators provided,as did previouscollective-bargainingagreementsbetween theparties, that it"shall not,however, become effectiveuntil countersigned by a duly authorized officer oftheInternationalUnion,"and,"When socountersigned the within agreement shall be deemedto have become effective as of the date set forth inthe first paragraph of this article."Although localunion officials initialed the document,Internationalofficials refused to countersign.On April 27, 1965,the International informed the Local that it could notapprove the contract because the wage rates werebelow standard,many beneficial provisions inprevious agreements had been omitted from the newcontract,and the health and welfare clause differedmarkedly from the standard International clause onthe subject.The International instructed the Localto reenter negotiations to obviate its objections.Meanwhile,Respondents put into effect some ofthe provisions of the agreement reached with Local'sofficials.Also on April 9,Respondents'president,Stuart Scheyer,wrote to the Local asking when itcouldexpecttoreceivethecountersignedagreement.The Local's attorney replied on April 13that"In this connection, as you well know,there arematterswhich require discussion between theparties." The letter also complained that certainbenefits had not been given to employees, andconcluded with a question about Respondents' goodfaith in collective bargaining and a suggestion "thatan early meeting would be desirable for the purposeof affording you an opportunity to clarify thesituation."President Scheyer answered this letteronApril 16 stating that a contract had beennegotiated and that "There is no need for an `earlymeeting... to clarifythe situation.'Returning asigned contract to us is all the clarification that isneeded." On the same day, April 16, Scheyer wroteto the Local that "If we do not receive the contractsignedbyyouandcountersignedby theInternationalby April 23we will assume that you donot intend to honor it."On May 7, the parties entered into an agreementfor a consent election which was held on May 21.The Union lost but filed objections to the election.The Regional Director upheld the objections in areport issued on August 17 and set aside theelection.On August 19, 2 days after the Regional Directorissued his report setting aside the election, the LocalwroteRespondents requesting ameeting tonegotiateacollective-bargainingagreement.Respondents refused the request and referred againto the agreement previously reached which theInternational officials had refused to countersign.On August 28, Respondents filed a motion with theRegional Director for reconsideration of his rulingsetting aside the election. The Regional Directordenied the motion on September 21. Two days laterthe Local Union repeated its request for a meeting toresumecollective-bargainingnegotiationsandrequested certain data necessary for bargaining. OnSeptember 30, Respondents rejected these requestswith the statement that they did not in good faithbelieve that a majority of employees wanted theLocal to represent them.At no time prior to this letter of September 30,1965, did Respondentsquestionthe Union's majoritystatus.Despite the fact that Respondents becameaware about February 4, 1965, that a decertificationpetition had been filed, Respondents continued tobargainwith the Union without questioning itsstandingasbargainingrepresentative,andsubsequently insisted that a binding collective-bargaining contract had been reached in thesenegotiations.Respondents further stipulated that atthe time agreement was reached between Localofficials and Respondents-February 8, 1965-theUnion was the majority representative, and thatRespondents'Vice PresidentWilliamHamiltonwould testify that he stated in an affidavit datedMarch 31, 1965, "At no time did I express any doubtto the Union that it represented a majority of theemployees."The Trial Examiner found that as a result of theFebruary negotiations a binding agreement had beenreached and that Respondents might have insisted,if they chose, upon the proper signatures beingaffixed,but that they abandoned their positionimmediately after consenting to an election on thedecertification petition, disavowed the existence of acontract,and engaged in conduct calculated toundermine the Union's representative status. TheGeneral Counsel has excepted to the finding that a295-269 0-69-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractwas reached as the result of the 1965negotiations.We agree with this exception.By its own terms, which were in accord withprevious practice and the understanding of theparties,2 the agreement as to terms and conditions ofemployment reached in negotiations was not tobecome effective until countersigned by a dulyauthorized officer of the International. Approval ofcontract terms by the International was therefore acondition precedent to the creation of a validsubsisting collective-bargaining contract.3 As theInternationalnever signed the proposed 1965contract, we find, contrary to the Trial Examiner,that no binding contract was ever reached by theparties.Because the tentative agreement reached innegotiations never became effective, the provisionsof Section 8(d) of the Act4 are not applicable, andRespondents remained under a duty to resumenegotiationsupon request with a view towardreaching agreement on terms of a new collective-bargaining contract.5 The Union made requests formeetings with Respondents on April 13, August 19,and September 23. Each of the requests was deniedby Respondents. Although we find that by each oftheir refusals Respondents violated Section 8(a)(5),the reason for finding the rejection of the Aprilrequest unlawful is different from that for the otherrefusals.As of April 13, the International had not yetinformed the Local that it would not approve thecontract previously negotiated. In its letter of thedate requesting a meeting, the Local neither said norcould it have intended to say that it desired to meetwith Respondents to negotiate a new collective-bargaining agreement. The request, rather, was for a2Respondentsclearly understoodthatapproval of the contractby theInternationalwas necessary to effect a binding agreement,as evidenced by the following Respondents' president, Scheyer,assembled for duplication the final document which contained thecountersigningrequirement In his April 16, 1965, letter to theLocal, Scheyer wrote, "If we do not receive the contract signed byyou and countersigned by theInternationalby April 23 we willassume that you do not intend to honor it."InMay, in a notereturningchecked-off union dues to employees, Respondents saidthat the money had been deducted "before we learned that theUnion had refused to sign the contract that your fellow workersvoted into effect In view of this refusal, we have no contract andas a result,your deductionauthorizationis not validJ Adams Division, LeTourneau Westtnghoi.se Co, 143 NLRB827, 830-831,Charles Leonard, Inc.131 ,'ILRB 1104, 1105,Zangerele Peterson Co, 123 NLRB 10274 Section 8(d) provides,inter alia. the duties [imposedby Section 8(d)]shall not beconstruedas requiringeither party to discuss or agree to anymodification of the terms and conditionscontained in acontract for a fixed period, if such modification is to becomeeffective before such terms andconditionscan be reopenedunder the provisions of the contract.5F WMeans& Company,157NLRB 1434 Respondentsexcept to the Trial Examiner'sfinding thatthey disavowed thecontractafterconsentingtothedecertificationelectionRespondentsargue thatthey did not disavow the contract andassert its discontinuingvalidity injustificationof their refusal tomeet with the Union on a contract already concluded Under ourview of the case we do not reach the issue whetherRespondents'meeting to discuss matters affecting the day-to-dayrelationships of the parties, and particularly theterms and conditions of employment under whichthe employees were then working.The Respondents rejected this request on theuntenable grounds that the attorney who hadparticipatedinthenegotiationwasnotanappropriateofficialtoinitiatearequest fordiscussions,6 and that return of the signed contractwas all the clarification needed. With respect to thislatter ground, matters affecting employees' currentterms and conditions of employment are matters,which an employer is obligated to discuss with therepresentative of its employees, whether or not acollective-bargaining agreement is then in effect.Thus, where there is in effect a valid subsistingagreement, as the Respondents contend there washere, there exists an obligation to meet and conferconcerningthemeaning,application,andadministration of the terms of such an agreement.?Where no such agreement exists, as we have foundto be the fact in this case, the statutory bargainingrequirement, as set forth in Section 8(d) of the Act,still encompasses the obligation, separate from theobligation to meet with respect to the negotiation ofan agreement, "to meet . . . and confer in good faithwith respect to wages, hours, and other terms andconditions of employment ...... 8 In view of all thesecircumstances,therefore,we find that theRespondents' summary rejection of the April 13request for a meeting was unlawful.By August 19, the International's refusal to signthe February agreement was known to both parties.On that date and again on September 23, the Unionclearly requestedmeetings for the purpose ofnegotiating a new collective-bargaining agreement.conduct, particularlytheir preelection misconduct,can be said toconstitutea disavowal of an effective contractFor the reasons setout herein, we find that the parties did not executea binding andeffectivecontractbecause theagreementnegotiatedbyRespondentsand the Local Union had not been countersigned bythe InternationalTheCrescentBed Company, Inc.,157 NLRB 296, relied on byRespondents to show thatthe parties'written agreement did notrequire countersigningby theInternational to be binding, doesnot supportthat contention On the contrary,the decision in thatcase held that thecontract negotiatedby anInternationalUnion'sstaff representative together with a local union committee andthe employer was binding and effective on the InternationalUnion because ithadbeen countersigned by Internationalofficers6 SeeThe PrudentialInsuranceCompany ofAmerica,124NLRB 1390.rN.L R BvSandsMfgCo , 306 U.S 332;DannerPress,Inc.,153 NLRB 1092, 1107.tlSeeN.L R B v Katz,369 U S 736, 743, wherethe SupremeCourt stated, with respect to this quotedlanguageClearly, the duty thus defined may be violatedwithout ageneralfailure of subjective good faith, for there is nooccasion to consider the issue of good faith if a party hasrefused eventonegotiateinfact-"tomeetandconfer"-about any of the mandatorysubjectsA refusal tonegotiateinfactas to any subject whichiswithin §8(d), andabout which the unionseeks to negotiate,violates §8(a)(5)thoughthe employer has everydesire to reach agreementwith the union upon an over-allcollectiveagreement andearnestlyand in allgood faith bargains tothat end DECOREL CORPORATIONBy rejecting these requests for meetings, as well asthe Union's further request contained in the letter ofSeptember 23 for information which was necessaryto collective bargaining, Respondents additionallyviolated Section 8(a)(5) of the Act.As noted, Respondents did not express doubt as totheUnion'smajority status until September 30,when they rejected the Union's request ofSeptember 23 for the resumption of collective-bargainingnegotiations.Respondentsdidnotquestion the Union's majority standing at the time ofthe initial refusal to bargain in April, although theywere aware that a decertification petition was thenpending. Indeed, Respondents stipulated that onFebrlary 8, when the tentative agreement wasreached,and despite their knowledge of thedecertification petition, the Union was the majorityrepresentative. There is no proof, and not even acontention, that the Union had lost its majoritybetween that date and the date when Respondentsrejected the Union's April request for a meeting. Aswe have found above, this refusal to meet with theUnionwas unlawful; it therefore requires theissuance of a bargaining order to remedy theviolation of Section 8(a)(5) without regard to thelegality of the subsequent refusals to bargain.Moreover, despite the decertification election, thesubsequent refusals to bargain were also unlawful.Although the Union lo;.t the election, the RegionalDirector set it aside because, as a result ofRespondents'misconduct preceding the election,which we have found violated Section 8(a)(1) of theAct, the results thereof did not fairly reflect thedesires of the employees. There is, therefore, noprobative evidence that the Union had in fact lost itsmajority at any time after February 8. The Unionaccordinglycontinuedtobethemajorityrepresentativeatalltimesmaterial to thisproceeding.9TheRespondentsrejectedtheAugust 19 request because of the alleged prioragreement, a ground which the Respondents thenclearlyknew was untenable. They rejected theSeptember 23 request because of their alleged doubtas to the Union's continuing majority status, whichalleged doubt we find was not advanced in goodfaith.10Consequently, these refusalswere inthemselves independentunlawfulrefusalstobargain,which also require the issuance of abargaining order.As we have ordered Respondents to bargain withthe Union, we shall dismiss the petition in Case13-RD-650 and vacate all proceedings held inconnection therewith.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andherebyordersthatRespondents,DecorelCorporation,Reliance-IllinoisCorporation,and149Ridgecraft Corporation,Mundelein, Illinois, theirofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.IT IS FURTHER ORDERED that the petition fordecertification in Case 13-RD-650 be, and it herebyis,dismissed,and that all proceedings heldthereunder be, and they hereby are, vacated.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it allegedviolations of Section 8(a)(1) of the Act other thanthose found herein.9Assuming,however, thatthe Union did in fact lose majoritysupport afterApril,we findthat the loss was attributable toRespondents' unlawful refusal to bargain inApril and to theadditional unlawful conductfound by the Trial Examiner10Medo Photo Corp v. N.L.R B ,321 U S 678, 685-687,JoySilkMills, Inc , v N L R B ,185 F.2d 732, 744-745 (C A D C.),certdenied341U S 914,Wabana,Inc,146 NLRB 1162,1171-72, 1184-85,Yale Upholstering Company, Inc,127 NLRB440, 441-442,Celanese Corporation of America,95 NLRB 664,673Respondents argue thatBernel Foam Products Co ,146 NLRB1277, cited by theTrial Examiner,is not applicable to this caseWe do not find it necessaryto discuss this argument because wefind that the facts herefallwithin precedent established apartfromBernel FoamTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: This proceedingwas heard at Chicago, Illinois, on April 5 and 6, 1966,pursuantto due notice. The complaint, which was issuedunder Section 10(b) of the National Labor Relations Act onNovember 15, 1965, on a charge dated June 3, 1965,alleged insubstance that Respondents engaged in unfairlabor practices proscribed by Section 8(a)(1) and (5) of theAct bypromisingeconomic and other benefits to theiremployees fromMay 13 through May 19, 1965, toundermine the Union and destroyitsmajority, by refusingto bargainwith the Union as the exclusivebargainingrepresentativeof their employees on and after April 16,1965, and by refusing to furnish to the Union certaininformation concerning the wages, hours, and workingconditions of the employees requested by the Union onSeptember 23, 1965. Respondents answered by letter tothe Regional Director denying the unfair labor practiceswith which they were charged.Upon the entire record in the case and from myobservation of thewitnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondents are Illinois corporationsmaintainingoffices and a place of business at Mundelein, Illinois,where they are engaged in the manufacture of woodenpicture frames and related products. Decorel was foundedin 1945, and in December 1960 Ridgecraft and ReliancemovedfromChicagotoMundelein.Ridgecraftmanufactures raw and finished picture frame moldingsand Reliance manufactures wooden picture frames andframed pictures. Ridgecraft sells most of its production to 150DECISIONS OF NATIONALReliance which in turn sells most of its production toDecorel,which packs, purchases, sells, and shipsmerchandise. Respondents interchange employees andhave a common plant manager.Respondents are affiliated businesses with commonoffices, ownership, control, directors, and operators andconstitute a single integrated business enterprise whoseofficers and directors formulate and administer a commonlabor policy for the three corporations affecting theiremployees. Respondents bargain jointly with the Unionand though they sign separate agreements, suchagreements are identical.Respondents in the course of their said businessoperations manufacture, sell, and distribute annually fromtheir said place of business goods andmaterialsvalued inexcessof$50,000directlytoextrastatepoints.Respondents are therefore engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.It.THE LABORORGANIZATION INVOLVEDUpholsterers International Union,AFL-CIO,actingthrough its agent,PictureFrameWorkers,MoldingWorkers&Furniture Handlers, Local 18-B, herein calledthe Unionand UIU,isa labor organization within themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Introduction and IssuesRespondents have recognized and bargained with theUnion as the exclusivebargainingrepresentative of theirproduction and maintenance employees for many years;Reliance since 1939, Decorel since 1945, and Ridgecraftsince 1952, and each has executed collective-bargainingcontracts with the Union during said periods. Negotiationsfor new contracts began in December 1964, after duenotice, pursuant to the provisions of earlier contractswhich were in effect from January 1, 1962.The negotiations were concluded around February 5,1965, immediately following the filing of a decertificationpetition in Case 13-RD-650, though a question later arosewhether a binding contract was reached. Following aconsentagreement,anelectionwas held in thedecertification proceeding on May 21, which the Unionlost, but the Regional Director set the election aside onAugust 17,sustainingthe Union's objections to conductaffecting the results of the election. IThere is no issue herein as to the appropriate unit (seeConclusion of Law 2,infra),none that the Union requestedRespondents to bargain on April 13, August 19, andSeptember 23, 1965, and none that Respondents refusedthose requests. The chief issues as litigated at the hearingarewhether a contract was reached during thenegotiationsasRespondentscontend,whetherRespondents had a good-faith doubt of the Union'smajority,and whether they . engaged in unfair laborpractices prior to the decertification election to underminethe Union and destroy its majority. A further questiongoing to the matter of an appropriate remedial order iswhether the principles ofBernel Foam Products Co., Inc.,The ultimate disposition of that proceeding remains in theRegional Director's hands for it was not consolidated with thepresent one2Though Respondents sought unsuccessfully to establish thatJacobswas hired by and was directly representing the.LABOR RELATIONS BOARD146 NLRB 1277, andIrvingAir Chute Co., Inc., 149NLRB627, are controllingin a situtationlike the present wherethe election was held ina decertification proceedingandwhere the Regional Director set aside the election, findingthe Union's objections to be meritorious.There is no substantial issue concerning the facts whichare relevant to determination of the foregoingissues,including those concerning the contract, with which webegin.B. The Issues as to the New ContractAllcontractsbetween the parties named theInternational Union as the "party of the second part" andspecified that it was "acting through its agent, PictureFrame and Molding Workers Union, Local 18-B." Eachcontract also provided that the agreement should notbecome effective until countersigned by a duly authorizedofficer of the International, and there appeared at the endof the contract two separate spaces for signatures by theInternational, the first, "Through its agent," Local 18-B,by the latter's president, and a second space forcountersigning by an International officer at Philadelphia.Negotiationswere customarily conducted on theInternational's behalf by the officers (and committees) ofthe Local, whose authority to reach contracts binding uponitthe International did not question. The 1964-65negotiations began as usual, but late in January the Localretained its attorney, Joseph M. Jacobs,to assist itsofficers in concluding the negotiations.2 Jacobs joined inthe final series of negotiations on February 3, 4, and 5, andafinalimpedimentconcerninginsuranceandhospitalization benefits was removed by agreement thatthe Union would have its carrier (Occidental) furnish at thesame cost the broader coverage which Respondents wereproposing through Equitable.There was ultimately no conflict in the testimony(including Jacobs' admissions on cross-examination) thaton the conclusion of negotiations on February 5 finalagreement was reached on a contract which was to besubmitted to the employees for ratification, that thesubmission was made as agreed on February 8, that theemployees ratified the contract, and that the contract wasthereupon initialed as customary by representatives ofRespondents and of the Local. All that remained was thecountersigning signature of an officer of the InternationalUnion, which was customarily affixed at Philadelphia andwhich on past occasions had been delayed for as much as30 days (as late as March 14, in one instance), duringwhich it was customary to put the new contract terms intoeffect.The International did not sign the contract nor did itinform Respondents that it was refusing to do so. Instead,when Respondents' President Stuart Scheyer wrote theLocal on April 9, referring to the fact that Respondentshad not received the (signed) contract, Jacobs' reply ofApril 13 not only did not deny the existence of a contractbut complained to the contrary thatRespondents were notcomplying with its termsin the following respects:I am advised that the various employees employed onthe night crew have not yet been given the wageincrease, that the Company has failed to increase theInternational,the pointisimmaterialbecause theLocal'sauthority to representthe International was unquestioned andbecause Jacobs wasin turnfully empowered to represent theLocalinthe negotiations the latter was conducting on theInternational's behalf. DECOREL CORPORATION151percentage payments as provided in the WelfareFundprovisionandaccumulativeretroactivepayments have not been paid to any employee.The letter concluded with a request for an early meeting"to clarify the situation." Thus instead of disavowing thecontract, the Union was seeking to administer its terms inprotection of employees' rights (as the General Counselconcedes in his brief) which is, of course, an essentialfunction of a union.Hastings & Sons Publishing Co.,102NLRB 708, 715.I conclude and find on the foregoing facts that a bindingcontract was reached and that Respondents might haveinsisted, if they chose, upon the proper signatures beingaffixed.3 But though Respondents rejected Jacobs' requeston April 16 with a demand for return of the signedcontract, they abandoned their position immediately afterconsenting to an election on the decertification petition,disavowed the existence of a contract, and engaged in theconduct set forth in sectionC, infra,which, as I thereconclude and find, was calculated to undermine theUnion's representative status.C. The Decertification Proceeding; Respondents'Campaign ConductOn May 7, the parties enteredinto a consentelectionagreement,whichwas approved on May 10 by theRegional Director, who scheduled an election for May 21.Between May 10 and 21, Respondentsengaged in anintensive campaign to unseatthe Union, as follows:They refunded to the employees the union dues and feeswhich they had checked off under the new contract,informingthe employees that:This check represents dues and/or initiation feesdeducted from your check before we learned that theUnion had refused to sign the contract that yourfellow workers voted into effect.In view of this refusalwe have no contract and as a result, your deductionauthorization is not valid....[Emphasis supplied.]Around thesame timetheymadepayment of retroactivebackpay as agreed during the negotiations, informing theemployeesagain thatitwas "based on the contract whichthey voted into effect and which the Union has refused tosign."Also, on May 13 Respondents informed the employeesthat they had offeredan insuranceproposal (the Equitableplan) during negotiations which "was better thananyunion plan," and they made the flat promise that if theUnion were voted out, that better plan "will immediatelybe put into effect." Appended was a table in whichcomparisons were purportedly made between the higherbenefits under Respondents' plan with lesser ones underthe Union's plan and what Respondents represented to be"Current coverage." See footnote4, supra.Inaddition the employees were bombarded withliteraturewhosepersistenttheme was that the Unioncould accomplish nothing for the employees whichRespondents would not do withouta unionsand that,indeed,withouta union,things "can only improve."Respondents also cited the example of their Oxnard,California, plant where after the employees voted to berepresented by a union:They then learned that the Union could not win onebenefit for them that the Company was not willing togrant even withouta union.They had learned thattheir first decision was wrong and after 12 monthsthey petitioned to decertify the Union.Furthermore,upon learningthe electionresults onMay 21, Respondents immediatelymade good thepromised reward for voting the Union out byinstitutingtheir Equitable plan. That hastyactionignored entirely thefact that the physical balloting of the employees was notfinally determinative of the Union's representativestatus,amatterthatnecessarilywould await the Board'sinvestigationand disposition of any properly filedobjections (cf.Ralph Printing & Lithographing Co.,158NLRB 1353); it formed plainly part of a single,continuouscourse of conduct by which Respondentssought to insurethe successful inducement of the employees to reject theUnion.Here as inRalph Printing, supra,the benefits weregrantedat a timewhen the election was clearly subject toinvalidationifmeritorious objections were filed, and as theBoard held in that case (footnote 3):We must therefore view the precipitous haste of theEmployer's promise ofimprovementsto its employeesimmediately after a bare majority had cast physicalballots againstthe Unionas an attempt to gain theirsupport and to assure a continued majority against theunion representation in the event a second electionwas directed by the Board.Similarsituationswerepresented inNorthwestEngineering Co.,148 NLRB 1136, 1145, andGal Tex HotelCorp.,154 NLRB 338, where the Board held that theincreases were granted as a reward to the employees forhaving rejected the union in the election and as a furtherinducementto employeesto vote against the union in theevent a second election were directed. Cf.Ambox,Incorporated,146 NLRB 1520, 1521, and,ParamountTextile Machinery Co., 97NLRB 691.I therefore conclude and find that Respondents'actionsin promisingthe betterinsurancebenefits if the Unionwere rejected(Imperial Eastman Corp.,139 NLRB 1255)and ingrantingthose benefits immediately following theelection(Ralph Printing, Northwest Engineering,andGalTex Hotel, supra)violated Section 8(a)(1) of the Act andalso improperly interfered with the Board'selectionprocedures and made a fair election impossible.D.The Union's Majority Status; Respondents AllegedGood-Faith Doubt ThereofThe General Counsel relies upon a presumption of theUnion's continuing majority status arising from the longhistoryofcollective-bargainingrelationsbetweenRespondentsand the Union.MitchellStandard3Respondents filed belatedly on January 31, 1966, an 8(b)(3)charge againstthe Union under Case 13-CB-1956 (dismissed bythe Regional Director), based on the Union's refusal to sign thecontractAn entirely different case might have resulted ifRespondents' charge had been timely filed and if it had adheredto its original position'The Regional Director's subsequent report on objectionsrecited that Respondents'position during his investigation wasthat they finally concluded from remarks made at the May 7conference(atwhich the consent election agreement wasreached) that an agreement did not exist between them and theUnion and furthermore that the current insurance benefits hadreverted to the lower level benefits of the old contract.5 Interspersed were variousstatementsto the effect that theUnion's chief concern was in collecting dues from the employees,but I do not find that those statements were such as improperly tointerfere with the election.Caressa, Inc, 158 NLRB 1745. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorporation,140NLRB 496, 500;WatertownUndergarment Corporation,137NLRB 287, 303. Thatpresumption is rebuttable, of course, by a showing of good-faith doubt at the time of the refusal to bargain.The mere filing of the decertification petition was notsufficient to rebut the presumption, for such a petitionneed be supported by only a 30-percent showing ofinterest. Furthermore Respondents not only continued tobargain with knowledge that the petition had been filedbut claimed a binding agreement with the Union, and itstipulated that at the time that such an agreement wasreached (February 8, 1965), the Union had a majority. Italso stipulated that Vice President William F. Hamiltonwould testify if called that his affidavit dated March 31,1965, contained the statement that, "At no time did Iexpress any doubt to the Union that it represented amajority of the employees."Scheyer's testimony showed that he also did notquestion the Union's majority prior to May 21, for hemaintained that the contract was in effect at least fromFebruary 8 through the latter date despite the filing of thedecertification petition. Scheyer testified that it was theelection results which convinced him the Union no longerrepresented the employeess and that the contract did notapply.Butasfound in the preceding section,Respondents, after consenting to the election, engaged inunfair labor practices which were designed to underminethe Union and to dissipate its majority. Such conductrefuted the existence of Respondents' alleged good-faithdoubt of the Union's majority status (acknowledged toexist until the election) and established the illegality ofRespondents' refusal to bargain.Lake Butler ApparelCompany,158NLRB 863, and cases there cited atfootnote2;N.L.R.B. v. Overnite Transportation Co.,308F.2d 279, 283 (C.A. 4). For Respondents may not rely on aloss of majority which was directly attributable to theirunfair labor practices.Medo Photo Supply Corp. v.N.L.R.B.,321 U.S. 678, 687.E.The Refusal to BargainBy their letters of April 16, August 26, andSeptember 30, Respondents rejected the Union's requeststobargain of April 13, August 19, and September 23,respectively, the latter of which contained a request thatRespondents furnish specified information which wasnecessary to collective bargaining. By refusing to bargainasaforesaid,Respondents engaged in unfair laborpractices proscribed by Section 8(a)(5) and (1) of the Act.The foregoing findings raise the question whether anorder to bargain is appropriate to remedy Respondents'unfair labor practices. The Board held inBernel FoamProductsCo.,Inc.,146NLRB 1277, that a labororganizationwhich loses an election may neverthelessseek bargaining relief under Section 8(a)(5) or 8(a)(1) inappropriate circumstances, where it appears that theemployer has engaged in conduct requiring that theelection be set aside; and inIrving Air Chute Co. Inc.,149NLRB 627, 629-630, the Board added the qualification6After the Regional Director set aside the election onAugust 17, Respondents took shifting and inconsistent positionson the question of the Union's representativestatus.Claiming nocontractbecause no majority from May 21 to August 17,Respondents reasserted theircontracton August 26, implicitlyacknowledging representativestatus.On September 30, however,they claimed good-faith doubt of the Union's majority and filed anRM petitionseeking to havethequestionconcerningthat such relief would not be granted unless the electionwere set aside upon meritorious objections.The findings herein plainly qualify the present casewithin those holdings unless the mere circumstance thatthe election with which Respondents unlawfully interferedwas held ona decertificationpetition.Respondents filedno brief and suggested no reason why the principles ofBernelFoamandIrvingAirChuteshould not becontrolling and there is nothing in those decisions whichindicate that their application is to be affected by theparticular type of representation petition involved or bythe identity of the petitioner. Indeed, both the statute,Section 9(c)(1), and the Board's Rules and Regulationspursuant thereto, Section 102.60et seq.,provide that suchpetitionsmay be filed by an employee or group ofemployees, or any individual or labor organization actingin their behalf, or by an employer, and Section 9(c)(2)provides that in determining the question concerningrepresentation, the same regulations and rules of decisionsshall apply, irrespective of the identity of the persons filingthe petition or the kind of relief sought.Itherefore conclude and find that the Union wasentitled to seek bargaining relief under Section 8(a)(5), andI shall recommend that Respondents be ordered to bargainwith the Union upon request.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing theiremployees in the exercise of rights guaranteed in Section 7of the Act, Respondents engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.2.Allproductionandmaintenanceemployeesemployed by Respondents at their Mundelein,Illinois,place of business, but excluding office clerical employees,professional employees, guards and supervisors as definedin the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.3.At all times on and after January 2, 1962, the Unionhas been the exclusive representative of the employees inthe aforesaid unit for the purposes of collective bargaining.4.By refusing to bargain with the Union on April 16,August 26, and September 30, 1965, and by refusing tofurnishon the latter date information relevant tobargaining requested by the Union, Respondents haveengaged in unfair labor practices proscribed by Section8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom and that they take certain action ofthe type which is conventionally ordered in such cases asrepresentation resolved and omitting any reference to theiralleged contract Finally, on January 31, 1966, Respondents filedtheir Section 8(b)(3) charge which again implicitly conceded theUnion's representative status by seeking to hold them to thealleged contractThus, according to the expediency of the moment, Respondentssought to eat their contract cake and have it too DECOREL CORPORATION153provided in the Recommended Order below and which Ifind necessary to remedy and to remove the effects of theunfair labor practices and to effectuate the policies of theAct.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I herebyissuethe following:RECOMMENDED ORDERDecorel Corporation, Reliance-Illinois Corporation andRidgecraft Corporation, their officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Promising and granting benefits to their employeesto reject the Union.(b)Refusing to furnish to the Union upon requestinformation which is relevant to collective bargaining.(c)Refusingto bargainwith the Union as the collective-bargaining representative of the employees in theappropriate unit.(d) In any like orsimilarmannerinterferingwith,restraining, or coercing their employees in the exercise oftheir right to self-organization, to form, join, or assist saidUpholsterers InternationalUnion,AFL-CIO, actingthroughitsagent,PictureFrameWorkers,MoldingWorkers & Furniture Handlers, Local 18-B, or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing or to engage in otherconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent thatsuch right may be affected by anagreementin conformitywith Section 8(a)(3) of the Act.2.Take the following affirmative action:(a)Furnish to the Union, upon request, informationrelevant to collective bargaining.(b)Bargainwith the Union, upon request, as thecollective-bargaining representative of their employees inthe appropriate unit herein found.(c)Post in their offices, plant, and place of business atMundelein, Illinois, copies of the attached notice marked"Appendix.`7 Copies of the said notice to be furnished bythe Regional Director for Region 13, after being dulysigned by Respondents' representative, shall be posted byRespondents immediately upon receipt thereof, andmaintained by them for 60 consecutive days thereafter, inconspicuous places, where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Decision,what steps Respondents have taken to comply herewith."APPENDIXPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT promise or grant benefits to ouremployees to reject the Union.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization,to form, join, or assist saidUpholsterers International Union, AFL-CIO, actingthroughits agent,Picture Frame Workers, MoldingWorkers & Furniture Handlers, Local 18-B, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing or toengagein other concerted activities for the purpose ofcollectivebargainingorothermutualaidorprotection, or to refrain from any or all such activitiesexcept to the extent that such right may be affectedby an agreement in conformity with Section 8(a)(3) ofthe Act.WE WILL furnish to the Union, upon request,information which is relevant to collective bargaining.WE WILL bargain with the Union, upon request, asthe exclusive representative of our employees in theappropriateunitconcerning rates of pay, wages,hours of employment, and other conditions ofemployment. The appropriate unit is:Allproductionandmaintenance employeesemployed at our Mundelein, Illinois, place ofbusiness,butexcludingofficeclericalemployees, professional employees, guards andsupervisors as defined in the Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named or any other labor organization except to theextent that such right may be affected by an agreement inconformity with Section 8(a)(3) of the Act.DECOREL CORPORATION(Employer)DatedByDatedByDatedByIn the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."9 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify theRegional Director for Region 13, in writing, within 10 days fromthe date of this Order, what steps Respondents have taken tocomply herewith."(Representative)(Title)RELIANCE-ILLINOISCORPORATION(Employer)(Representative)(Title)RIDGECRAFT CORPORATION(Employer)(Representative)(Title)This noticemust remain postedfor 60 consecutive daysfrom the date ofposting, and mustnot be altered, defaced,or covered by any othermaterial.If employees have anyquestion concerningthis noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 SouthDearborn Street, Chicago,Illinois60604,Telephone828-7597.